Bloodworth, J.
1. The hill of exceptions recites that to various interlocutory rulings of the court during the trial of the case the plaintiff in error (the plaintiff in the trial court) filed exceptions pendente lite, which were duly certified by the judge as correct and true, on the 15th day of April, 1930; and that "‘a copy of said exceptions pendente lite is hereto attached and made a part of this bill of exceptions, marked Exhibit C.” However, the bill of exceptions does not contain any assignment of error either upon the exceptions pendente lite or upon the rulings complained of therein. . The fact that a copy of the exceptions pendente lite is attached to the bill of exceptions as an exhibit and made *402a part thereof does not amount to an assignment of error on the exceptions pendente lite or the rulings complained of therein.
Decided December 19, 1930.
H. C. Beasley, for plaintiff.
P. M. Anderson, for defendants.
2. The final judgment excepted to was the direction of a verdict in favor of the defendants. The correctness of that judgment depends upon whether the interlocutory rulings of the court were right, and, since this court can not pass upon those rulings, because they are not assigned as error in the bill of exceptions, and since the plaintiff in error has the burden of showing error, which burden he has not carried, the judgment must be and is

Affirmed.


Broyles, O. J., and Lulce, J., concur.